408 F.2d 1024
George L. CARNAGE, Jr., Plaintiff-Appellant,v.Keith SANBORN, State Attorney of Wichita, Kansas, Defendant-Appellee.
No. 27049.
United States Court of Appeals Fifth Circuit.
March 20, 1969.

George L. Carnage, Jr., pro se.
Keith Sanborn, State Atty., Wichita, Kan., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
After a careful examination of the briefs1 and record, we have determined this appeal is appropriate for summary disposition without oral argument. Pursuant to new Rule 18 of the Rules of the United States Court of Appeals for the Fifth Circuit, the Clerk of the Court has been directed to put this case on the summary calendar and to notify the parties in writing.2


2
The allegations of appellant on appeal and in the court below establish that this case is controlled by the Supreme Court's recent decision in Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969), and this court's holding in May v. Georgia, 5 Cir., 1969 409 F.2d 203 [March 20, 1969].


3
The judgment of the district court is is therefore vacated and the case is remanded for further consideration in light of these decisions.



Notes:


1
 Appellee filed no brief


2
 In order to establish a docket control procedure, the Fifth Circuit adopted new Rules 17-20 on December 6, 1968See Floyd v. Resor, 5 Cir., 1969, 409 F.2d 714 n. 2 [Feb. 24, 1969].